UNITED STA'I`ES DISTRICT COURT
FOR THE DIS'I_`RICT OF COLUMBIA

Robert Reed, d )
Petitioner, §
v. § - Civil Action No. 16-0682 (UNA)
Loretta Lynch, §
Respondent. §
 OPINION

Petitioner, a federal prisoner proceeding pro se, has submitted an application to proceed
in forma pauperis and a "Petition for Writ of Mandamus Pursuant to 28 U.S.C. § 1361 to Tum
Over Documents and Evidence in the Custod§r of the  Attorney for the District of
Wyoming." The extraordinary writ of mandamus is available when "there is no other adequate
remedy available to plaintif ." Baptz`sr Mem’l Hosp. v. Sebell`us, 603 F.3d 57, 62 (D.C. Cir.
2010) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)). Requests for agency
records are the province of the Freedom of Inforrnation Act ("FOIA"), 5 U.S.C. § 552, and "the
exclusive nature of the FOIA precludes mandamus relief," Pickerz`ng-George v. Registrarion

Um't, DEA/DO.I, 553 F. Supp. 2d 3, 4 n.1  2008). Consequently, the claim for mandamus

'»L'!

relief is denied with prejudice.

"In order to obtain information through FOIA, a requester must file a request for
production with the appropriate agency," Bigwood v. Um`tea' States Dep’t of Def, 132 F. Supp.
3d 124, 134 (D.D.C. 2015), in accordance   agency’s published rules for making such a
request, 5 U.S.C. § 552(a)(3)(A). See ZSlC.F.R. § 16.3 ("Requirements for making requests" to

Department of Justice cornponents). If dissatisfied with the agency’s response, the requester

must first exhaust his administrative remedies. “Only then can the [requester properly] file a civil
action challenging the agency’s response to [the] request." Bz'gwood, 132 F. Supp. 3d at 134
(citing 5 U.S.C. § 552(a)(4)(B); Wilbur v. CIA, 355 F.3d 675, 677 (D.C. Cir. 2004)). Frorn all
indications, petitioner has not utilized the FOIA to obtain the documents he seeks. Hence, the
case will be dismissed without prejudice. A separate order accompanies this Memorandum

Opinion.

     

istrict udge
Date: May %,2()16